Matter of Martin (2019 NY Slip Op 06218)





Matter of Martin


2019 NY Slip Op 06218


Decided on August 21, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 21, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
ROBERT J. MILLER, JJ.


2003-10293

[*1]In the Matter of Desmond Q. Martin, admitted as Desmond Quinby Martin, a disbarred attorney. 


(Attorney Registration No. 2939635)
 

DECISION & ORDER
Motion by Desmond Q. Martin for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Martin was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on February 10, 1999, under the name Desmond Quinby Martin. By opinion and order of this Court dated September 6, 2005, Mr. Martin was disbarred upon his resignation, and his name was stricken from the roll of attorneys and counselors-at-law, effective immediately (see Matter of Martin, 22 AD3d 68). Mr. Martin's first and second motions for reinstatement were denied by decisions and orders on motion of this Court dated November 18, 2013, and July 26, 2016, respectively. By decision and order on motion of this Court dated July 5, 2018, Mr. Martin's third motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on Mr. Martin's character and fitness to practice law.
Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is
ORDERED that the motion is granted; and it is further,
ORDERED that, effective immediately, Desmond Quinby Martin is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Desmond Quinby Martin to the roll of attorneys and counselors-at-law.
SCHEINKMAN, P.J., MASTRO, RIVERA, DILLON and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court